Nationwide Life Insurance Company ·Nationwide Variable Account Prospectus supplement dated June 22, 2012 to Successor prospectus dated May 1, 2008 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. Your prospectus offers the following underlying investment option under your contract.Effective immediately, the name of the investment option has been updated as indicated below: CURRENT NAME UPDATED NAME Neuberger Berman Partners Fund – Trust Class Neuberger Berman Large Cap Value Fund: Trust Class
